Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
2.	This acknowledges Applicant’s indication of election of Group II, claims 8-12 without traverse.  Claims 1-7 are withdrawn and should be cancelled in the next office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 8-12 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2015/0310497 to Valin.

In Reference to Claims 8 and 11
	Valid discloses a method, comprising:
	independently tracking ownership of content using an ownership block chain (Claim 10 “block chain” to independently verify ownership of any shared piece [of content]);
	independently tracking, using a content data structure [said block chain], content related to ownership of content indicated in the ownership block chain (According to Valin, the block 
managing alteration of the block chain and content data structure using a rule module (Valin records “activities related to changing, transforming, altering valuations, of destruction of any shared piece created” Claim 10 which is managing alteration of the block chain using programming which are a rules module.  See also change request search module [0058] allowing users to change user content).

In Reference to Claim 9
Valin adding a content entitlement to the ownership block chain to specify plural owners for a single content (Valin discloses a fair share module which calculates portions belonging to a group [0175]).

In Reference to Claim 10
Valin associating information with the content data structure indicating a publisher of content in the content block chain (Valin identifies a “human key” which associates a user with that particular user’s transaction information i.e., with the publisher of that information [0016]).

In Reference to Claim 12
Valin discloses using a computer game console to execute the method (Examiner construes this to be a mere use claim wherein nothing limits the claimed invention but merely how it is used.  Valin discloses using a website which hosts a game [0540] via a computer or equivalent device [0540]).


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/            Primary Examiner, Art Unit 3715